         Case 2:20-cv-00022-SGC Document 7 Filed 04/30/20 Page 1 of 4                        FILED
                                                                                    2020 Apr-30 AM 09:23
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

 WILLIAM BAXLEY, individually               )
 and on behalf of all others similarly      )
 situated,                                  )
                                            )
       Plaintiff,                           )
                                            )    Case No.: 2:20-cv-00022-SGC
 v.                                         )
                                            )
 PARETEUM CORPORATION, et al.,              )
                                            )
       Defendants.                          )

                                         ORDER

      William Baxley, proceeding on behalf of himself and all others similarly

situated (“Plaintiff), commenced this action by filing a complaint in this district court

on January 7, 2020. (Doc. 1). He alleges Pareteum Corporation, Robert Turner, and

Edward O’Donnell (collectively, “Defendants”) violated the Securities Exchange

Act of 1934. (Id.).

      On March 2, 2020, Plaintiff filed an unopposed motion to transfer venue of

this action to the United States District Court for the Southern District of New York,

pursuant to 28 U.S.C. § 1404. (Doc. 6). As grounds, he states that on January 10,

2020, three actions filed against Defendants in the Southern District of New York in

October 2019 were consolidated there (the “New York Action”) and both a lead

plaintiff and class counsel were appointed by that court. (Id. at ¶ 4, pp. 8-9).
         Case 2:20-cv-00022-SGC Document 7 Filed 04/30/20 Page 2 of 4




According to Plaintiff, the facts alleged and claims asserted against Defendants in

the New York Action are the same as those he asserts against Defendants in this

action. (Id. at ¶ 3). He states he has conferred with the attorneys representing the

Defendants in the New York Action and confirmed they do not oppose the requested

transfer. (Id. at ¶ 9). He represents that, in fact, absent his voluntary motion to

transfer venue, Defendants would have sought such transfer themselves. (Id.).

      Section 1404(a) provides that “[f]or the convenience of parties and witnesses,

in the interest of justice, a district court may transfer any civil action to any other

district or division where it might have been brought or to any district or division to

which all parties have consented.” In addressing a motion under § 1404(a) a court

must determine: (1) whether the action could have been filed in the judicial district

to which transfer is sought and (2) whether the circumstances warrant transfer. Am.

Chemicals & Equip. Inc. 401(K) Ret. Plan v. Principal Mgmt. Corp., 2014 WL

294481, *1 (N.D. Ala. Jan. 24, 2014). In determining whether the circumstances

warrant transfer, a court considers the following factors:

       (1) the convenience of the witnesses; (2) the location of relevant
      documents and the relative ease of access to sources of proof; (3) the
      convenience of the parties; (4) the locus of operative fact; (5) the
      availability of process to compel the attendance of unwilling witnesses;
      (6) the relative means of the parties; (7) a forum’s familiarity with the
      governing law; (8) the weight accorded a plaintiff’s choice of forum;
      and (9) trial efficiency and the interests of justice, based on the totality
      of the circumstances.



                                           2
         Case 2:20-cv-00022-SGC Document 7 Filed 04/30/20 Page 3 of 4




Manuel v. Convergys Corp., 430 F.3d 1132, 1135 n.1 (11th Cir.2005). “The decision

to transfer a case to another district is left to the sound discretion of the trial court.”

Brown v. Conn. Gen. Life Ins. Co., 934 F.2d 1193, 1197 (11th Cir.1991).

       The pendency of the New York Action in the Southern District of New York

makes it sufficiently clear to the undersigned that this action could have been brought

in that judicial district. Moreover, the circumstances weigh in favor of transferring

this action to that judicial district. Transfer of the action to the Southern District of

New York where, presumably, it will be consolidated with the New York Action,

will create efficiencies likely to benefit all parties, as well as witnesses. See

Principal Mgmt. Corp., 2014 WL 294481 at *3 (“The convenience of the parties and

witnesses is often considered the single most important factor in the transfer

analysis.”) (citing Stiefel Labs., Inc. v. Galderma Labs., Inc., 588 F. Supp. 2d 1336,

1339 (S.D. Fla. 2008)). Transfer will also promote judicial economy to the extent

one district court will dispose of multiple substantially similar claims asserted

against the same defendants. Finally, although Plaintiff did commence this action

in the Northern District of Alabama, his pending motion makes clear the Southern

District of New York is now his choice of forum, and Defendants agree the action

should be transferred to that judicial district.




                                            3
        Case 2:20-cv-00022-SGC Document 7 Filed 04/30/20 Page 4 of 4




      For the foregoing reasons, Plaintiff’s motion to transfer venue (Doc. 6) is

GRANTED. The Clerk is DIRECTED to TRANSFER this action to the United

States District Court for the Southern District of New York.

      DONE this 30th day of April, 2020.



                                             ______________________________
                                             STACI G. CORNELIUS
                                             U.S. MAGISTRATE JUDGE




                                         4
